

116 HR 3130 IH: Age Discrimination in Employment Parity Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3130IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Grothman introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Age Discrimination in Employment Act of 1967 to extend protection to additional
			 employees.
	
 1.Short titleThis Act may be cited as the Age Discrimination in Employment Parity Act of 2019. 2.AmendmentSection 11(b) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 630(b)) is amended by striking twenty the 1st place it appears and inserting 15.
 3.Effective dateThis Act and the amendment made by this Act shall take effect 90 days after the date of the enactment of this Act.
		